DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2020 has been entered.
  
Status of the Claims
The response filed 08/03/2020 is acknowledged.
Claims 1 and 16-29 are pending.  
Claims 26-29 are new.
Applicant elected, without traverse, stearic acid as species of hydrophobic group in the reply filed on 07/11/2019.
After an updated search the species myristic acid modified chitosan has been discovered in the prior art. To advance prosecution of the instant application the species election has been expanded to include myristic acid or stearic acid. Both are members of the genus hydrophobic group and long chain fatty acid. 
Applicant has indicated claims 1, 16-19, 21, and 22 read on the elected species. 
s 23-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/11/2019.
Claim 20 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2019.
Claims 1, 16-19, 21-22, and 25-29 are treated on the merits in this action. 

Rejections/Objections Withdrawn
	The rejection of claim(s) 1, 16-19, 21-22 and 25 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cerchiara, Journal of Pharmacy and Pharmacology, 54, 2002 has been withdrawn in light of Applicant’s amendment. Claims 1 and 25 include the limitation of wherein the chitosan is not in the form of a hydrogel. Cerchiara teaches compositions comprising chitosan covalently modified with stearic acid where chitosan is in the form of a hydrogel.
The rejection of claim(s) 1, 16-19, 21-22, and 25 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hu, Colloids and Surfaces B, Biointerfaces, 50, 2006 has been withdrawn in light of Applicant’s amendment. Hu teaches compositions including stearic acid grafted chitosan, wherein the chitosan is in the form of micelles without a crosslinker. See Hu, pg. 99:2.5. However, Hu does not teach composition including one or more biological agents. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 16, 18, 21, 22, and 25-29 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Arai, JP 2006273790 A as evidenced by Vert, Pure Appl. Chem., 84, 2, 2012.
In order to advance prosecution Arai is applied under pre-AIA  35 U.S.C. 102(a) for the species myristic acid. Myristic acid is a species of hydrophobic group (claims 1 and 25) and long chain fatty acid (claim 18). 
Arai teaches skin care preparations include a cationic polymer micelle medicinal carrier (Arai, e.g., Abstract). The cationic polymer may be chitin or chitosan derivative (Arai, e.g., claim 10). Chitosan derivative includes chitosan with an introduced hydrophobic group having 4 to 20 carbon atoms, e.g., fatty acid, e.g., myristic acid (Arai, e.g., pg. 5, ¶ 5-6). 
Arai clearly exemplifies skin care compositions comprising myristoylated chitosan (Arai, e.g., example 1). 
Arai teaches a lotion or cream preparation containing the drug carrier dispersion of example 1. See Arai, e.g., pg. 10, test example 4. A cream or lotion is considered to meet the limitations of a substantially uniform mixture, i.e., homogenized emulsion (Arai, e.g., pg. 10, test example 4, ¶ 2). Since the modified chitosan of the composition is in the form of a micelle, the modified chitosan does not appear to be a hydrogel or contain a crosslinking agent. The composition appears to be free of ocular drugs since the composition is a skin care composition. The composition includes skin care actives, e.g., agents capable of whitening skin (Arai, e.g., test example 4). This means the whitening agent meets the limitation of skin pharmaceutical agent and biological agent as claimed. 
Table 1 shows the myristoylated chitosan micelles having a particle size of 250 nm (Arai, original document, pg. 18, table 1). As evident from Vert, microparticles have a dimension between 1x10-7 and 1x10-4 (Vert, pg. 17:83:microparticle). This is a range of from 0.1 to 100 microns. Since 120 nm is 0.12 micron, 208 nm is 0.208 micron, and 259 nm is 0.259 micron, these micelles in Arai would be understood as microparticles by one skilled in the art. Consequently, the modified chitosan is not in the form of a nanoparticle.
Arai anticipates the subject matter of claims 1, 16, 18, 21, 22, and 25-29.

Claim(s) 1, 16-19, 21-22, and 25-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hu, Colloids and Surfaces B, Biointerfaces, 50, 2006 as evident from Vert, Pure Appl. Chem., 84, 2, 2012.
	Hu teaches compositions comprising stearic acid grafted chitosan, characterized by chitosan covalently bonded to stearic acid at the amino group meaning the stearic acid and chitosan are linked via an amide linkage formed between the amino group of chitosan and the carboxyl group of stearate. See Hu, e.g., Abstract, pg. 98:2.3 Synthesis of CSO-SA – pg. 99:2.5 Characterization of CSO-SA Micelles; pg. 100, 3.2, Characteristics of CSO-SA Micelles.
	The micelle compositions of Hu (pg. 99:2.5) do not contain any crosslinking agent and the chitosan appears to be covalently modified with only stearic acid as a hydrophobic group. 
	The micelle compositions include water, i.e., distilled water (Hu, e.g., pg. 100:3.2). Water appears to meet the limitations of an effective amount of one or more biological agents. This is because the instant specification explains biological agent refers to any compound that directly or indirectly can bring about a desired biological effect, whether that be death, treatment, or preventatives. See specification, ¶ 0020. Water is effective to treat or prevent dehydration and therefore falls under the scope of the term biological agent in the context of the presently claimed invention. 
	Hu describes a solution containing CSO-SA micelles (Hu, pg. 99:2.5). A solution appears to meet the limitation of a substantially uniform mixture of modified chitosan and an effective amount of one or more biological agents, wherein the chitosan is covalently modified with stearic acid groups. Since the chitosan is in the form of a micelle, the chitosan is not in the form of a hydrogel. 
Applicable to claims 26 and 28:  Water is capable of treating or preventing dry skin, water appears to meet the limitation of skin pharmaceutical agent. The specification indicates skin pharmaceutical agents may include emollients, antipruritic, etc. See specification, e.g., ¶ 0108. 
Applicable to claims 27 and 29: Hu describes micelles having a size of ~120 nm, ~208 nm, and ~259 nm. See Fig. 2, pg. 100, data points below concentration of 0.2. As evident from Vert, microparticles have a dimension between 1x10-7 and 1x10-4 (Vert, pg. 17:83:microparticle). This is a range of from 0.1 to 100 microns. Since 120 nm is 0.12 micron, 208 nm is 0.208 micron, and 259 nm is 0.259 micron, these micelles in Hu would be understood as microparticles by one skilled in the art. Additionally, it is noted that Hu appears to make a distinction between micelles and nanoparticles. See Hu, e.g., Abstract, nanoparticles are crosslinked micelles. Consequently, the modified chitosan is not in the form of a nanoparticle.
	Hu anticipates the subject matter of instant claims 1, 16-19, 21-22, and 25-29. 

Response to Arguments
Applicant's arguments filed 08/03/2020 have been fully considered but they are not persuasive.
Applicant traverses this rejection by arguing Hu reports stearic acid grafted chitosan (CSO-SA) in the form of nanoparticulate micelles with a crosslinked shell. Applicant has argued the presently claimed invention excludes a crosslinking agent, dependent claims exclude nanoparticles, and Hu’s composition do not contain a substantially uniform mixture of CSO-SA and paclitaxel. 
These arguments are not found persuasive. It is acknowledged that Hu reports CSO-SA in the form of nanoparticles with a crosslinked shell. However, the disclosure of Hu is not limited to this teaching. Hu separately teaches non-crosslinked micelles with CSO-SA, water and paclitaxel (Hu, e.g., pg. 99:2.7) and CSO-SA, water and pyrene (Hu, e.g., pg. 99:2.5). Non-crosslinked micelles are characterized by size (Hu, e.g., pg. 100, Fig. 2), and zeta potential (Hu, e.g., pg. 100, Fig. 3).  Release properties of non-crosslinked micelles are characterized at pg. 102, Figs. 6-7). Hu appears to disclose a substantially uniform mixture because the compositions are characterized as solutions (Hu, e.g., pg. 102, c1, ¶ 1). A solution meets the limitation of substantially uniform since dissolution appears to be uniform. 

Claim(s) 1, 16-19, 21-22, and 25-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jiang, CN 1698899 A as evident from Vert, Pure Appl. Chem., 84, 2, 2012.
Jiang teaches chitosan derivatives as drug carriers for pharmaceutical compositions (Jiang, e.g., Abstract).
Jiang teaches n-stearyl chitosan (Jiang, e.g., example 12) capable of forming micelles with poorly water soluble drugs, (Jiang, e.g. pg. 3:Summary:¶ 1). This composition may be in the form of solid, i.e., powder (Jiang, e.g., pg. 4, ¶ 2). This appears to meet the limitation of substantially uniform mixture. 
Drugs exemplified include fluorouracil which may be used for treating skin cancer. Consequently, Jiang meets the limitations of biological agent and skin pharmaceutical agent. 
Micelles are referred to as microspheres having a size of 100 nm (Jiang, e.g., example 8), As evident from Vert, microparticles have a dimension between 1x10-7 and 1x10-4 (Vert, pg. 17:83:microparticle). This is a range of from 0.1 to 100 microns. Since 120 nm is 0.12 micron, 208 nm is 0.208 micron, and 259 nm is 0.259 micron, these micelles in Jiang would be understood as microparticles by one skilled in the art. Consequently, the modified chitosan is not in the form of a nanoparticle.
Jiang anticipates the subject matter of instant claims 1, 16-19, 21-22, and 25-29.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 16-19, 21-22, and 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai, JP 2006273790 A as evidenced by Vert, Pure Appl. Chem., 84, 2, 2012.
Here, Arai is applied as a reference under pre-AIA  35 U.S.C. 103(a) for the elected species stearic acid.
Arai teaches skin care preparations include a cationic polymer micelle medicinal carrier (Arai, e.g., Abstract). The cationic polymer may be chitin or chitosan derivative (Arai, e.g., claim 10). Chitosan derivative includes chitosan with an introduced hydrophobic group having 4 to 20 carbon atoms, e.g., fatty acid, e.g., stearyl group, myristic acid group (Arai, e.g., pg. 5, ¶ 5-6). 
Arai clearly exemplifies skin care compositions comprising myristoylated chitosan (Arai, e.g., example 1). 
Arai teaches a lotion or cream preparation containing the drug carrier dispersion of example 1. See Arai, e.g., pg. 10, test example 4. A cream or lotion is considered to meet the limitations of a substantially uniform mixture, i.e., homogenized emulsion (Arai, e.g., pg. 10, test example 4, ¶ 2). Since the modified chitosan of the composition is in the form of a micelle, the modified chitosan does not appear to be a hydrogel or contain a crosslinking agent. The composition appears to be free of ocular drugs since the composition is a skin care composition. The composition includes skin care actives, e.g., agents capable of whitening skin (Arai, e.g., test example 4). This means the whitening agent meets the limitation of skin pharmaceutical agent and biological agent as claimed. 
Table 1 shows the myristoylated chitosan micelles having a particle size of 250 nm (Arai, original document, pg. 18, table 1). As evident from Vert, microparticles have a dimension between 1x10-7 and 1x10-4 (Vert, pg. 17:83:microparticle). This is a range of from 0.1 to 100 microns. Since 120 nm is 0.12 micron, 208 nm is 0.208 micron, and 259 nm is 0.259 micron, these micelles in Arai would be understood as microparticles by one skilled in the art. Consequently, the modified chitosan is not in the form of a nanoparticle.
Arai does not exemplify compositions including stearic acid modified chitosan. However, Arai clearly suggests stearic acid modified chitosan may be used instead of myristic acid modified chitosan exemplified in the composition. See Aria, e.g., pg. 5:¶ 5. Chitosan is modified on the amino group or the hydroxyl group.
It would have been prima facie obvious at the time the presently claimed invention was made to modify skin care compositions as exemplified in Arai by substituting stearic acid modified chitosan for myristic acid modified chitosan with a reasonable expectation of success. This modification may be viewed as the substitution of one modified chitosan for another where each was specifically suggested for improving skin permeation of skin care actives. The skilled artisan would have had a reasonable expectation of success because Arai provides an express teaching suggesting chitosan modified by either myristic acid or stearic acid would achieve similar improvement.
Accordingly, the subject matter of claims 1, 16-19, 21-22, and 25-29 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615